Misrepresentations and obtaining a bargain in consequence thereof disadvantageous to the party deceived by them is a ground in equity for setting aside the conveyance, although the party imposed on were of sound understanding, and had time enough to detect the *Page 259 
falsehood before he made the contract. In this case the debts due from the testator were represented to his legatees to be very large, and likely to fall upon the estate in remainder devised to them; and it was concealed from them that a fund was provided by the testator for payment of his debts. The conveyance must be set aside, but the grantee shall be allowed for the improvements made on the estate.
NOTE. — See Thigpen v. Balfour, 6 N.C. 242.
(291)